DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks filed on March 29, 2021, for the application with serial number 16/547,563.

Claims 1, 2, 4-11, 13, and 17-20 are amended.
Claims 1-20 are pending.

Interview
The Examiner acknowledges the interview conducted on March 4, 2021, in which proposed amendments were discussed.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the present amendments to the independent claims that recite the training of a machine learning model render the claims eligible.  Specifically, the Applicant submits that, because a machine learning model cannot be performed in the human mind, the claims are not directed to an abstract idea.  The Examiner respectfully disagrees.  The recitation of the training of a machine learning model merely provides a field of use and/or technological environment for implementing the abstract idea.  The abstract idea of generating a resource need report is generally linked to a machine learning environment for implementation.  See MPEP §2106.05(h).  No improvement to machine learning technology is recited in the claims.  Instead, the claims employ the use of machine learning to implement the abstract idea of generating a resource need report.  There is a distinct difference between reciting an improvement to a computer or computer software as a tool, and using a computer as a tool to learning.  Emphasis added.  See https://en.wikipedia.org/wiki/Machine_learning;  “Machine learning (ML) is the study of computer algorithms that improve automatically through experience and by the use of data.”
The Applicant additionally submits that the training of a machine learning model imparts subject matter eligibility because it is not well-understood, routine, or conventional in the field.  In response, the Examiner submits that no such Berkheimer analysis is required, because, as explained above, the recitation of training a machine learning model merely provides a field of use and/or technological environment for implementing the abstract idea.  As such, the recitation of machine learning does not provide a practical application or significantly more than an abstract idea.  The Examiner does note, however, that the cited prior art demonstrates that employing a machine learning model is conventional.  See Desai ¶[0144].  
35 USC §103 Rejections
Amendments to the claims changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the Crum reference, cited in the rejection below.  The Applicant’s arguments with respect to the newly added limitation of independent claims 1, 10, and 19 are moot in light of the newly cited reference.
The Applicant additionally submits that Wu does not teach de-seasonalizing data, as recited in claim 5.  The Examiner respectfully disagrees.  Wu teaches normalization based on seasonal effects, which constitutes ‘de-seasonalization.”  See Wu col 22, ln 24-41.  The rejection of claim 5 is accordingly maintained.
Amendments to claim 6 necessitated additional search of the prior art.  The Lea references is not cited in the claim 6 rejection.  The Applicant’s arguments with respect to the previously cited prior art are moot.  
The rejection of the remaining dependent claims stands or falls with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to generating a resource need report (as evidenced by exemplary claim 1; generate, based . . . on the re-seasonalized predicted activity data for the first facility, a resource need report”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: [1] “receive activity data;” [2] “calculate a seasonality index;” [3] “de-seasonalize . . . the activity data for the first facility;” [4] “forecast . . . predicted activity data;” [5] “adjust . . . the predicted activity data;” “adjust . . . the adjusted predicted activity data . . . to produce re-seasonalized predicted activity data;” [6] “train a machine learning (ML) model;” and [7] “generate, based . . . on the re-seasonalized predicted activity data for the first facility, a resource need report.”  Steps [1]-[5] and [7} are all steps for data input, data processing, and data reporting related to the abstract idea of 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a system with a computer readable medium and processor in independent claim 1 and a computer storage device in independent claim 19).  Independent claims 1, 10, and 19; and dependent claims 2 and 11 do recite sensors, but the sensors could be sales registers or websites (see claim 2).  The sensors are merely used for insignificant extrasolution data input that is tangential to the inventive concept.  Therefore, the sensors do not amount to significantly more in the claims.  See MPEP §2106.05(g).  Moreover, the website is merely a technological environment to which the abstract idea is linked.  See MPEP §2106.05(h).  Independent claims 1, 10, and 19 recite the use of machine learning (for example step [6] in exemplary claim 1), but the abstract idea of generating a resource need report is generally linked to a machine learning environment for implementation.  Therefore, the machine learning merely amounts to a field of use in the claims.  See again MPEP §2106.05(h).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a system with a computer readable medium and processor in independent claim 1 and a computer storage device in independent claim 19) to implement the abstract idea, which does not amount to 
Furthermore: an element found to amount to insignificant extrasolution activity in step 2A of the subject matter eligibility analysis must be evaluated in step 2B to determine whether that element is well-understood, routine, and conventional.  In the analysis above, the role of the sensors recited in claims 1, 2, 9, 10, and 19 was found to amount to well-understood, routine, and conventional activity.  The use of sensors that include sales transaction registers, is well-understood, routine, and conventional in the field, as evidenced by col 7, ln 47-55 of US 8,140,381 B1 to Wu et al.  In that passage, Wu teaches that product sales data is collected from cash registers and scanners, which is conventional in the art.  Therefore, the element of sensors in the claims does not amount to significantly more than the abstract idea of generating a resource need report.  Therefore, the claims are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 6 is amended to recite: “the activity cannibalization index includes a first portion that adjusts the predicted activity data for a first event a first distance from the first facility and a second portion that adjusts the predicted activity data for a second event a second distance from the first facility.”  There is no teaching of this in the specification.  Specifically, a cannibalization index that reduces predicted activity based on distance is disclosed.  However, use of distance to adjust predictions for an activities for multiple events is not disclosed.  The recitation constitutes new matter..   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1, 10, and 19 recite: “wherein the seasonality index indicates a growth of the activity data for the first facility over the time 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 2, 4, 5, 8-10, 11, 13, 14,  17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to Wu et al. (hereinafter ‘WU’) in view of Crum, W. L. “The Use of the Median in Determining Seasonal Variation.” Journal of the American Statistical Association, vol. 18, no. 141, 1923, pp. 607–614. JSTOR, www.jstor.org/stable/2277501. Accessed 26 May 2021. (hereinafter ‘CRUM’), US 7,475,022 B1 to Dvorak et al. (hereinafter ‘DVORAK’), and US 2010/0145773 A1 to Desai et al. (hereinafter ‘DESAI’) .

Claim 1 (Currently Amended)
WU discloses a system for resource need forecasting, the system comprising: a data acquisition sensor located at a first facility (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers); and 
a computer-readable medium storing instructions (see col 25, ln 53-63 and Figs. 8-9; a computer system with a computer-readable medium) that are operative when executed by the processor to: 
receive activity data for the first facility from the data acquisition sensor (see again abstract and col 7, ln 47-55; product sales from cash registers and scanners).
WU does not explicitly disclose, but CRUM discloses, calculate a seasonality index based at least on a median variation value for historical data collected for a time period across a plurality of facilities, wherein the seasonality index indicates a growth of the activity data for the first facility over the time period (see p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month.  See also p. 613; extreme positives are logged, indicating growth).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  CRUM discloses the use of median in determining seasonal variation.  It would have been obvious for one of ordinary skill in the art at the time of invention to employ the median as taught by CRUM in the system executing the method of WU with the motivation to consider seasonality effects for forecasting price optimization.
WU further discloses de-seasonalize, based at least on the seasonality index, the activity data for the first facility to produce normalized activity data for the first facility (see col 22, ln 24-41; normalized estimates are calculated and used as seasonality index.  See also col 40, ln 19-30; production models determine historical based volume.  Seasonality, which may be a set of indices, refers to periodic fluctuations in sales expected from year to year); and
forecast, based at least on the normalized activity data for the first facility, predicted activity data for the first facility (see col 29, ln 22-49; a sales model that uses baseline demand group equivalent sales to provide a type of normalization). 
WU does not specifically disclose, but DVORAK discloses, adjust, based at least on an activity cannibalization index, the predicted activity data for the first facility to produce adjusted predicted activity data for the first facility (see col 3, ln 36-col 4, ln 40; cannibalization cloning through a disruptive event such a adding a nearby store that will cannibalize sales.  Estimate the sales impact at that time and adjust future estimates of the step impact). 
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  DVORAK discloses a method for handling disruptive events based on projected demand and retail sales, where historical sales are used to project future demand that estimates the impact of cannibalization from adding stores.  It would have been obvious to consider the cannibalization effect of adding stores as taught by DVORAK in the system executing the method of WU with the motivation to consider cannibalization effects in a sales forecast model.
WU further discloses adjust, based at least on the seasonality index, the adjusted predicted activity data for the first facility to produce re-seasonalized predicted activity data for the first facility (see col 1, ln 28-36 and col 2, ln 29-42; forecasting demand and volume of sales of the products.  See also claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect)
WU does not specifically disclose, but DESAI discloses, train a machine learning (ML) model to improve the forecast of the predicted activity data based on the adjustment to the adjusted predicted activity data (see ¶[0137], [0144], and [0241]; an econometric modeling engine using statistical techniques, regression, and machine learning techniques with .
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  DESAI discloses a system and method for generating product decisions that models consumer purchase decision to analyze demand using an econometric modeling engine with machine learning techniques.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the machine learning in an econometric model as taught by DESAI in the system executing the method of WU with the motivation to model demand and consumer purchasing decision for the purposes of price optimization in a retail setting.  
WU further discloses generate, based at least on the re-seasonalized predicted activity data for the first facility, a resource need report (see again claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect) .

Claim 2 (Currently Amended)
The combination of WU, CRUM, DVORAK, and DESAI discloses the system as set forth in claim 1.
WU further discloses wherein the data acquisition sensor comprises at least one sensor selected from a list consisting of: a sales transaction register, an instrumented e-commerce website, a container sensor, and an automobile drive-up sensor (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers).

Claim 4 (Currently Amended)
the system as set forth in claim 1.
WU further discloses wherein the resource need is at least one need at the first facility selected from a list consisting of a labor need and an inventory need (see col 33, ln 4-30 and col 49, ln 34-47 and Fig. 33; labor costs and inventory business decisions).

Claim 5
The combination of WU, CRUM, DVORAK, and DESAI discloses the system as set forth in claim 1.
WU further discloses wherein the instructions are further operative to: determine the seasonality index, based at least on historical data collected from a plurality of facilities (see col 27, ln 13-32; develop volume models for each store in a chain with a wide range of historical data.  See also col 28, ln 45-47 and col 40, ln 19-30; total dollar sales for the region using historical data.  Models detect seasonality to determine historical base volume); and 
to de-seasonalize the activity data, adjust, based at least on the calculated seasonality index, the historical data for seasonal fluctuations (see again col 22, ln 24-41; normalized estimates are calculated and used as seasonality index.  See also col 40, ln 19-30; production models determine historical based volume.  Seasonality, which may be a set of indices, refers to periodic fluctuations in sales expected from year to year).

Claim 8 (Currently Amended)
The combination of WU, CRUM, DVORAK, and DESAI discloses the system as set forth in claim 1.
WU does not explicitly disclose, but DESAI discloses, wherein the ML model is selected from a list consisting of a forecasting ML model, a seasonality index generation ML model, and an activity cannibalization index generation ML model (see ¶[0144]; an econometric modeling engine using statistical techniques, regression, and machine learning techniques).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  DESAI discloses a system and method for generating product decisions that models consumer purchase decision to analyze demand using an econometric modeling engine with machine learning techniques.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the machine learning in an econometric model as taught by DESAI in the system executing the method of WU with the motivation to model demand and consumer purchasing decision for the purposes of price optimization in a retail setting.  

Claim 9 (Currently Amended)
The combination of WU, CRUM, DVORAK, and DESAI discloses the system as set forth in claim 8.
WU does not explicitly disclose, but DESAI discloses, wherein the instructions are further operative to: train the ML model based at least on historical data collected from a plurality of facilities (see abstract and ¶[0030] and [0144]; receive customer transaction to model consumer decisions).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume based on point of sale data (see abstract).  DESAI discloses a system and method for generating product decisions that models consumer purchase decision to analyze demand using an econometric modeling engine with machine learning techniques that are trained with customer transaction data.  It would have been obvious to include the customer transaction data as taught 

Claim 10
WU discloses a method of resource need forecasting, the method comprising: receiving activity data for a first facility from a data acquisition sensor (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers). 
WU does not explicitly disclose, but CRUM discloses, calculating a seasonality index based at least on a median variation value for historical data collected for a time period across a plurality of facilities, wherein the seasonality index indicates a growth of the activity data for the first facility over the time period (see p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month.  See also p. 613; extreme positives are logged, indicating growth).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  CRUM discloses the use of median in determining seasonal variation.  It would have been obvious for one of ordinary skill in the art at the time of invention to employ the median as taught by CRUM in the system executing the method of WU with the motivation to consider seasonality effects for forecasting price optimization.
WU further discloses de-seasonalizing, based at least on a seasonality index, the activity data for the first facility to produce normalized activity data for the first facility (see col 22, ln 24-41; normalized estimates are calculated and used as seasonality index.  See also col 40, ln 19-30; production models determine historical based volume.  Seasonality, which may be a set of indices, refers to periodic fluctuations in sales expected from year to year); 
forecasting, based at least on the normalized activity data for the first facility, predicted activity data for the first facility (see col 29, ln 22-49; a sales model that uses baseline demand group equivalent sales to provide a type of normalization). 
WU does not specifically disclose, but DVORAK discloses, adjusting, based at least on an activity cannibalization index, the predicted activity data for the first facility to produce adjusted predicted activity data for the first facility (see col 3, ln 36-col 4, ln 40; cannibalization cloning through a disruptive event such a adding a nearby store that will cannibalize sales.  Estimate the sales impact at that time and adjust future estimates of the step impact). 
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  DVORAK discloses a method for handling disruptive events based on projected demand and retail sales, where historical sales are used to project future demand that estimates the impact of cannibalization from adding stores.  It would have been obvious to consider the cannibalization effect of adding stores as taught by DVORAK in the system executing the method of WU with the motivation to consider cannibalization effects in a sales forecast model.
WU further discloses adjusting, based at least on the seasonality index, the adjusted predicted activity data for the first facility to produce re-seasonalized predicted activity data for the first facility (see col 1, ln 28-36 and col 2, ln 29-42; forecasting demand and volume of sales of the products.  See also claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect); 
WU does not specifically disclose, but DESAI discloses, training a machine learning (ML) model to improve the forecast of the predicted activity data based on the adjustment to the adjusted predicted activity data (see ¶[0137], [0144], and [0241]; an econometric modeling engine using statistical techniques, regression, and machine learning .
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  DESAI discloses a system and method for generating product decisions that models consumer purchase decision to analyze demand using an econometric modeling engine with machine learning techniques.  It would have been obvious for one of ordinary skill in the art at the time of invention to include the machine learning in an econometric model as taught by DESAI in the system executing the method of WU with the motivation to model demand and consumer purchasing decision for the purposes of price optimization in a retail setting.  
WU further discloses generating, based at least on the re-seasonalized predicted activity data for the first facility, a resource need report (see again claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect) .
 
Claim 11 (Currently Amended)
The combination of WU, CRUM, DVORAK, and DESAI discloses the method as set forth in claim 10.
WU further discloses wherein the data acquisition sensor comprises at least one sensor selected from a list consisting of a sales transaction register, an instrumented e-commerce website, a container sensor, and an automobile drive-up sensor (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers).

Claim 13 (Currently Amended)
the method as set forth in claim 10.
WU further discloses wherein the resource need is at least one need at the first facility selected from a list consisting of a labor need and an inventory need (see col 33, ln 4-30 and col 49, ln 34-47 and Fig. 33; labor costs and inventory business decisions).

Claim 14 (Original)
The combination of WU, CRUM, DVORAK, and DESAI discloses the method as set forth in claim 10.
WU further discloses further comprising: determining the seasonality index, based at least on historical data collected from a plurality of facilities (see col 27, ln 13-32; develop volume models for each store in a chain with a wide range of historical data.  See also col 28, ln 45-47 and col 40, ln 19-30; total dollar sales for the region using historical data.  Models detect seasonality to determine historical base volume).

Claim 17 (Currently Amended)
The combination of WU, CRUM, DVORAK, and DESAI discloses the method as set forth in claim 10.
WU does not explicitly disclose, but DESAI discloses, further comprising: using the ML model to perform a task selected from a list consisting of forecasting predicted activity data for the first facility, determining the seasonality index, and determining the activity cannibalization index (see ¶[0144]; an econometric modeling engine using statistical techniques, regression, and machine learning techniques).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume and optimize pricing (see abstract).  DESAI discloses a system and method for generating product 

Claim 18 (Currently Amended)
The combination of WU, CRUM, DVORAK, and DESAI discloses the method as set forth in claim 17.
WU does not explicitly disclose, but DESAI discloses, further comprising: training the ML model based at least on historical data collected from a plurality of facilities (see abstract and ¶[0030] and [0144]; receive customer transaction to model consumer decisions).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume based on point of sale data (see abstract).  DESAI discloses a system and method for generating product decisions that models consumer purchase decision to analyze demand using an econometric modeling engine with machine learning techniques that are trained with customer transaction data.  It would have been obvious to include the customer transaction data as taught by DESAI in the system executing the method of WU with the motivation to model demand and consumer purchasing decision for the purposes of price optimization in a retail setting.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 2010/0145773 A1 to DESAI et al. as applied to claim 1 above, and further in view of US 2015/0193791 A1 to Gao et al. (hereinafter ‘GAO’).

Claim 3 (Original)
The combination of WU, CRUM, DVORAK, and DESAI discloses the system as set forth in claim 1.
The combination of WU, CRUM, DVORAK, and DESAI does not specifically disclose, but GAO discloses, wherein the activity is an online order pickup activity (see ¶[0026]; products may be sold to customers or purchased online for instore pickup).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract).  GAO discloses a system and method for selecting a product sales channel that includes an inventory forecast based on a sales channel (see ¶[0078]), where products may be purchased online for instore pickup.  It would have been obvious to include the instore pickup as taught by GAO in the system executing the method of WU with the motivation to forecast inventory needs in a retail environment (see WU col 49, ln 34-47).  

Claim 12 (Original)
The combination of WU, CRUM, DVORAK, and DESAI discloses the method as set forth in claim 10.
The combination of WU, CRUM, DVORAK, and DESAI does not specifically disclose, but GAO discloses, wherein the activity is an online order pickup activity (see ¶[0026]; products may be sold to customers or purchased online for instore pickup).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract).  GAO discloses a system and method for selecting a product sales channel that includes an inventory forecast based on a sales channel (see ¶[0078]), where products may be purchased online for instore pickup.  It would have been obvious to include the instore pickup as .  

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 2010/0145773 A1 to DESAI et al. as applied to claims 1 and 5 above, and further in view of US 2015/0371243 A1 to Ramaswamy et al. (hereinafter ‘RAMASWAMY’).

Claim 7 (Currently Amended)
The combination of WU, CRUM, DVORAK, and DESAI discloses the system as set forth in claim 5.
WU further discloses wherein the instructions are further operative to: collect the historical data from the plurality of facilities (see abstract; point of sales data); and 
determine, for each facility within the plurality of facilities, an expected activity (see col 23, ln 25-37; the average across the levels of month to month estimates is calculated). 
The combination of WU and DVORAK does not specifically disclose, but RAMASWAMY discloses, determine, for each facility within the plurality of facilities, a variation between actual activity and the expected activity (see ¶[0057]; average sales for a month divided by average yearly sales); and 
determine, based at least on the variations for the plurality of facilities, the seasonality index (see ¶[0057]; average sales for a month divided by average yearly sales).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  RAMASWAMY discloses a system and method for parts forecasting that includes creating monthly seasonality indices based on a ratio of average monthly volume to average volume.  It 
WU does not specifically disclose, but CRUM discloses, by calculating the median variation value for the time period (see p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  CRUM discloses the use of median in determining seasonal variation.  It would have been obvious for one of ordinary skill in the art at the time of invention to employ the median as taught by CRUM in the system executing the method of WU with the motivation to consider seasonality effects for forecasting price optimization.

Claim 16 (Original)
The combination of WU, CRUM, DVORAK, and DESAI discloses the method as set forth in claim 14.
WU further discloses wherein determining the seasonality index comprises: collecting the historical data from the plurality of facilities (see abstract; point of sales data); 
determining, for each facility within the plurality of facilities, an expected activity (see col 23, ln 25-37; the average across the levels of month to month estimates is calculated). 
The combination of WU and DVORAK does not specifically disclose, but RAMASWAMY discloses, determining, for each facility within the plurality of facilities, a variation between actual activity and the expected activity see ¶[0057]; average sales for a month divided by average yearly sales); and 
determining, based at least on the variations for the plurality of facilities, the seasonality index (see ¶[0057]; average sales for a month divided by average yearly sales).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  RAMASWAMY discloses a system and method for parts forecasting that includes creating monthly seasonality indices based on a ratio of average monthly volume to average volume.  It would have been obvious for one of ordinary skill in the art at the time of invention to create the seasonality index as taught by RAMASWAMY in the system executing the method of WU with the motivation to consider seasonal effects in a forecasting model.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 2010/0145773 A1 to DESAI et al. as applied to claims 1 and 5 above, and further in view of US 2014/0067467 A1 to Rangarajan et al. (hereinafter ‘RANGARAJAN’).

Claim 15 (Original)
The combination of WU, CRUM, DVORAK, and DESAI discloses the method as set forth in claim 14.
The combination of WU and DVORAK does not specifically disclose, but RANGARAJAN discloses, wherein the plurality of facilities excludes the first facility (see abstract and ¶[0061]; supplement data and substitute a forecast for a product category in one or more stores for which there is below a threshold level of data.  In other words, for stores that are not, piecewise substitutes may be made).
WU discloses a system and method for forecasting price optimization benefits in retail stores using models from point of sale data (see abstract).  RANGARAJAN discloses product . 


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al. in view of CRUM, US 2014/0067467 A1 to RANGARAJAN et al., US 7,475,022 B1 to DVORAK et al, and US 2010/0145773 A1 to DESAI et al.

Claim 19 (Currently Amended)
WU discloses one or more computer storage devices having computer-executable instructions stored thereon (see col 25, ln 53-63 and Figs. 8-9; a computer system with a computer-readable medium for resource need forecasting, which, on execution by a computer, cause the computer to perform operations comprising: 
collecting historical data from a plurality of facilities (see again abstract and col 7, ln 47-55; product sales from cash registers and scanners);; 
determining, for each facility within the plurality of facilities, an expected activity (see col 23, ln 25-37; the average across the levels of month to month estimates is calculated). 
WU does not specifically disclose, but CRUM discloses, determining, for each facility within the plurality of facilities, a variation between actual activity and the expected activity (see p. 607; it is customary to take the median of a series of link-relatives for an economic sequence for a particular month as the unadjusted index for that month);
calculating, based at least on a median variation value for the historical data collected for a time period across the plurality of facilities, a seasonality index (see again p. 
wherein the seasonality index indicates a growth of the actual activity for a first facility over the time period (see p. 613; extreme positives are logged, indicating growth).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  CRUM discloses the use of median in determining seasonal variation.  It would have been obvious for one of ordinary skill in the art at the time of invention to employ the median as taught by CRUM in the system executing the method of WU with the motivation to consider seasonality effects for forecasting price optimization.
WU does not specifically disclose, but RANGARAJAN discloses, receiving activity data for a first facility from a data acquisition sensor, wherein the first facility is not within the plurality of facilities (see abstract and ¶[0061]; supplement data and substitute a forecast for a product category in one or more stores for which there is below a threshold level of data.  In other words, for stores that are not, piecewise substitutes may be made).
WU discloses a system and method for forecasting price optimization benefits in retail stores using models from point of sale data (see abstract).  RANGARAJAN discloses product category merchandising space allocation with a prediction of total sales volume per store (see abstract) that includes substituting a model for a product category to make a forecast for a new store when there is insufficient data.  It would have been obvious to include the data substitution as taught by RANGARAJAN in the system executing the method of WU with the motivation to model product sales volume for a new store. 
WU further discloses, and wherein the data acquisition sensor comprises at least one sensor selected from a list consisting of: a sales transaction register, an instrumented e-commerce website, a container sensor, and an automobile drive-up sensor (see abstract and col 7, ln 47-55; an econometric engine with data generated from scanners and cash registers); 
de-seasonalizing, based at least on the seasonality index, the activity data for the first facility to produce normalized activity data for the first facility (see col 22, ln 24-41; normalized estimates are calculated and used as seasonality index.  See also col 40, ln 19-30; production models determine historical based volume.  Seasonality, which may be a set of indices, refers to periodic fluctuations in sales expected from year to year); and 
forecasting, based at least on the normalized activity data for the first facility, predicted activity data for the first facility (see col 29, ln 22-49; a sales model that uses baseline demand group equivalent sales to provide a type of normalization). 
WU does not specifically disclose, but DVORAK discloses, adjusting, based at least on an activity cannibalization index, the predicted activity data for the first facility to produce adjusted predicted activity data for the first facility (see col 3, ln 36-col 4, ln 40; cannibalization cloning through a disruptive event such a adding a nearby store that will cannibalize sales.  Estimate the sales impact at that time and adjust future estimates of the step impact). 
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  DVORAK discloses a method for handling disruptive events based on projected demand and retail sales, where historical sales are used to project future demand that estimates the impact of cannibalization from adding stores.  It would have been obvious to consider the cannibalization effect of adding stores as taught by DVORAK in the system executing the method of WU with the motivation to consider cannibalization effects in a sales forecast model.
WU further discloses adjusting, based at least on the seasonality index, the adjusted predicted activity data for the first facility to produce re-seasonalized predicted activity data for the first facility (see col 1, ln 28-36 and col 2, ln 29-42; forecasting demand and volume of sales ; and
generating, based at least on the re-seasonalized predicted activity data for the first facility, a resource need report (see again claim 1; forecast volume of sales using a demand forecast model that includes the effects, where the effects include cannibalism effect and seasonality effect).
WU does not specifically disclose, but DESAI discloses, using at least one machine learning (ML) model to perform a task selected from a list consisting of: 
forecasting predicted activity data for the first facility, determining the seasonality index, and determining the activity cannibalization index (see ¶[0144]; an econometric modeling engine using statistical techniques, regression, and machine learning techniques); 
 training the at least one ML model to improve the forecast of the predicted activity data based on the adjustment to the adjusted predicted activity data (see ¶[0137], [0144], and [0241]; an econometric modeling engine using statistical techniques, regression, and machine learning techniques with imputed seasonality variable generation); and
training the at least one ML model, based at least on the historical data collected from the plurality of facilities (see abstract and ¶[0030] and [0144]; receive customer transaction to model consumer decisions).
WU discloses a system and method for forecasting price optimization benefits in retail stores utilizing back-casting that employs an econometric model to forecast sales volume based on point of sale data (see abstract).  DESAI discloses a system and method for generating product decisions that models consumer purchase decision to analyze demand using an econometric modeling engine with machine learning techniques that are trained with customer transaction data.  It would have been obvious to include the customer transaction data as taught by DESAI in the system executing the method of WU with the motivation to model demand and consumer purchasing decision for the purposes of price optimization in a retail setting.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al., CRUM, US 7,475,022 B1 to DVORAK et al., and US 2010/0145773 A1 to DESAI et al. as applied to claims 1 and 5 above, and further in view of US 2014/0067467 A1 to RANGARAJAN et al. and Lea, Tony; “Site Evaluation and Sales Estimation Modelling For Retailers and Banks.” ESRI Business Conference, Chicago.  April 2005 (hereinafter ‘LEA’).

Claim 6 (Currently Amended)
The combination of WU, CRUM, DVORAK, and DESAI discloses the system as set forth in claim 5.
The combination of WU, CRUM, DVORAK, and DESAI does not specifically disclose, but RANGARAJAN discloses, wherein the plurality of facilities excludes the first facility (see abstract and ¶[0061]; supplement data and substitute a forecast for a product category in one or more stores for which there is below a threshold level of data.  In other words, for stores that are not, piecewise substitutes may be made).
WU discloses a system and method for forecasting price optimization benefits in retail stores using models from point of sale data (see abstract).  RANGARAJAN discloses product category merchandising space allocation with a prediction of total sales volume per store (see abstract) that includes substituting a model for a product category to make a forecast for a new store when there is insufficient data.  It would have been obvious to include the data substitution as taught by RANGARAJAN in the system executing the method of WU with the motivation to model product sales volume for a new store. 
The combination of WU, CRUM, DVORAK, and DESAI does not specifically disclose, but LEA discloses, and the activity cannibalization index includes a first portion that adjusts the predicted activity data for a first event a first distance from the first facility and a second portion that adjusts the predicted activity data for a second event a second distance from the first facility (see slides 45-47; spatial interaction models that used distance between the neighborhood and the facility to deal with cannibalization effects.  Examiner Note: the reference teaches cannibalization effects which constitutes multiple activities).
WU discloses a method for forecasting price optimization in retail stores using back-casting and decomposition analysis that employs a model determined from point of sales data (see abstract) that considers effects such as cannibalization and seasonality (see claim 1).  LEA discloses sales estimation modeling that uses spatial interaction models to account for cannibalization.  It would have been obvious for one of ordinary skill in the art at the time of invention to use SIM modeling as taught by RAMASWAMY in the system executing the method of WU with the motivation to consider cannibalization in a forecasting model.



Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,140,381 B1 to WU et al., CRUM, US 2014/0067467 A1 to RANGARAJAN et al., US 7,475,022 B1 to DVORAK et al, and US 2010/0145773 A1 to DESAI et al. as applied to claim 19 above, and further in view of US 2015/0193791 A1 to GAO et al.

Claim 20 (Currently Amended)
The combination of WU, CRUM, RANGARAJAN, DVORAK, and DESAI discloses the one or more computer storage devices as set forth in claim 19 .
The combination of WU, CRUM, RANGARAJAN, DVORAK, and DESAI does not specifically disclose, but GAO discloses, wherein the activity is an online order pickup activity (see ¶[0026]; products may be sold to customers or purchased online for instore pickup).

WU further discloses wherein the resource need is at least one need at the first facility selected from a list consisting of: a labor need and an inventory need (see col 33, ln 4-30 and col 49, ln 34-47 and Fig. 33; labor costs and inventory business decisions).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624